EDWARDS, Judge.
This is a suit for damages sustained by two young girls, ages 3 and 15 respectively, who were struck by an automobile.
*1215The trial judge dismissed the plaintiffs suit upon a finding of no negligence on the part of the defendant, Dupre.
In his reasons for judgment the trial judge wrote:
“This a damage suit wherein Joseph Williams, the father of two minor daughters, Sylvia Williams and Joyce Ann Williams were injured. The facts of the case as presented by the plaintiff and that of the defendant, are conflicting. The plaintiff contends that at approximately 7:00 p.m. on August 23, 1973, his two daughters, Sylvia Williams and Joyce Ann Williams were walking from the residence of Charlie Win-slow and while still on the shoulder of the road; that is, Louisiana Highway 311, they were struck by an automobile driven by the defendant, Rodney P. Dupre, who did drive his automobile off of the paved portion of the highway onto the shoulder of the highway and there struck the two girls.
“The defendant’s version is that he was driving in a westerly direction along Louisiana Highway 311 at about 9:00 p.m., and all at once he saw Sylvia, then 4 years of age, break loose from her sister, Joyce, and dart across the highway. Her sister, Joyce, trying to grab Sylvia, ran after her. The defendant contends that he immediately applied his brakes and his car went into a skid, struck the girls on the paved portion of the highway, then skidded to the right and ended up in a ditch.
“The testimony of the police officer, Trooper Gregory Whitney, corroborated the testimony of the defendant. Trooper Whitney made an excellent investigation and documentation of his findings. Further, Trooper Whitney spoke to Joyce Williams at the hospital after the accident and she advised him at that time that her little sister, Sylvia, had broken away from her and run across the highway, and she pursued her little sister in an attempt to grab her, when they were struck on the highway by the automobile driven by the defendant, Rodney P. Dupre. Subsequently she changed her story.
“This court finds that the defendant’s version of the accident is the true account as to how the accident actually occurred. This court finds no fault on the part of the defendant, Rodney P. Dupre.”
Our thorough examination of the testimony in this case confirms beyond-doubt the conflicting nature of the testimony.
There is clearly sufficient evidence in the record through the testimony of Mr. Dupre, Trooper Greg Whitney and Mrs. Doris Hebert, the employee in the hospital emergency room, to support the trial judge’s factual determination that the two girls ran in front of the approaching automobile and that the driver was not negligent. Canter v. Koehring Company, 283 So.2d 716 (La.1973).
For the above reasons the judgment of the trial court is affirmed. Plaintiff proceeded in this appeal in forma pauperis, but nonetheless must be taxed for costs, in accordance with LSA-C.C.P. art. 5188. See Mayer v. Frank J. Reyer & Co., 138 So.2d 642 (La.App. 4th Cir. 1962).
AFFIRMED.